PER CURIAM.
Philip Depasquale (Depasquale) appeals the trial courts order vacating a signed and sealed mediation agreement. We reverse.
At a court ordered mediation, the parties reached a settlement agreement. The agreement was reduced to writing and executed by both sides and their attorneys. Having met the requirements of Florida Rule Civil Procedure 1.730(b), we find this to be a binding settlement agreement. See Fla. R. Civ. P. 1.730(b); Jordan v. Adventist Health System/Sunbelt Inc., 656 So.2d 200 (Fla. 5th DCA 1995). As there was no basis to set aside the mediation agreement, we determine the trial court committed reversible error. Accordingly, we reverse and remand with instructions to reinstate the mediation agreement.
Reversed and remanded.